Citation Nr: 0500605	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-24 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Evaluation of left ear hearing loss, currently zero 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1977 and from September 1990 to July 1991, with 
additional service in the United States Air Force Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision and a 
December 2003 Decision Review Officer decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Salt Lake City, Utah.  In May 2004 he presented 
oral testimony at a videoconference hearing before the 
undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In a February 2004 VA Form 9, the veteran noted that he had 
frequent ringing in the ears, thereby raising the issue of 
service connection for bilateral tinnitus.  This matter is 
referred to the RO.


REMAND

At the hearing, the veteran challenged the adequacy of the 
October 2003 VA examination.  The undersigned observed during 
the videoconference that the veteran had difficulty hearing.  
Also, the examiner did not note her credentials.  VA 
regulations are clear that an examiner must have a minimum 
level of competence.  38 C.F.R. § 4.85.  In this case, the 
examining provider was Sara L. "T."   The document also 
includes a reference to an audiology heath technician and an 
"adequation date" by Joseph L. "A," MS.  There is nothing 
reflecting that the examiner who conducted the examination 
was competent.  Sara L. "T" has no credentials.  Since the 
"adequation date" was one month after the examination, such 
does not establish that the examination was conducted by a 
qualified person.

Therefore, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim, 
another examination is necessary.

Accordingly, this case is remanded for the following:

The AMC should schedule the veteran for a 
VA examination to ascertain the current 
severity of the bilateral hearing loss.  
The examiner must establish his or her 
credentials (MD, Master's degree, etc.).  
The examination report must comply with 
38 C.F.R. § 4.85.

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


